Rombatjeb, P. J.
The facts of this case, briefly stated, are as follows: On the first day of September, 1887, the appellant was a dramshop keeper in the city of Carthage. As such dramshop keeper he had a county license expiring November 1, 1887, and a city license expiring October 1, 1887. An election had been called by the council of said city to be held on the second day •of September, 1887, under the provisions of the local-option law, for the purpose of submitting the question to the qualified voters of the city of Carthage, whether or not intoxicating liquors should be sold in said city. The appellant, one day previous to said day of election, made application to the city for a license for one year to keep his said dramshop, which license was issued to him •on said application, in consideration of his having complied with the requirements of the law and paying the sum of $800 into the city treasury. The ordinance of the city of Carthage in force at the time provided that no dramshop license should be issued for a less or greater period than one year.
On November 1, his county license having expired, he made an application to the county court of Jasper ■county for a county license, which was refused him by said court for the reason that the city of Carthage had adopted the local-option law. Failing to procure a license from the county, appellant closed his saloon and •demanded of the respondent the return of $600 of his money paid September 1. The respondent. refused to refund said money, and this suit was instituted for the purpose of recovering the same. On the trial of the ■cause, the above facts appearing, the court declared the law to be that plaintiff could not recover, and entered judgment for the defendant. The present appeal is prosecuted to reverse the judgment, and the. error assigned by the plaintiff is that the judgment is against the law, and that he is entitled to judgment on the .admitted facts.
*29The laws in force at the date, when plaintiff applied for these licenses, prohibited any dramshop keeper from selling liquor without taking out a county license, under the penalty of a heavy fine.
The local-option law (Laws, 1887, p. 181) provided among other things that its adoption in any county or city should not be so construed as to interfere with any license issued before the day of election under the law, but such license might run until the day of its expiration. It also provided that the law should become effectual only at the date of the last insertion of the notice stating the result of the election, which the law required to be published for four consecutive weeks in a newspaper. It was also the well-known law of this state at that time, as declared by preceding judicial decisions, that, where the charter of a municipal corporation contains nothing which excludes the right of the county court to require a license for selling liquor, the keeper of a' dramshop was not protected by the license from the corporation, but must also take out a county license. State v. Sherman, 50 Mo. 265. It is not claimed that the city of Carthage had the exclusive right to issue dramshop licenses for dramshops within the city; on the contrary the case concedes that, before the plaintiff could legally carry on a dramshop within the ■ city, he was bound to have both a city and county license. The plaintiff as well as the defendant are conclusively presumed to have acted with full knowledge of the law on this subject.
The defendant, in resisting the plaintiff ’ s claim for a partial refund, invokes the proposition which is stated in Winter v. City Council, 65 Ala. 403, that, to support an action for money had and received by a municipal corporation, to recover' from it the amount of taxes illegally assessed and collected, two facts must concur, namely : First. A want of authority for the imposition and collection of the tax, rendering the proceeding *30not merely irregular but void ; and, second, a payment under compulsion or under duress of person or property. Money illegally or erroneously, but voluntarily, paid for license taxes cannot be recovered back. Grimley v. Santa Clara Co., 68 Cal. 575; Mays v. Cincinnati, 1 Ohio St. 268; Cook v. City of Boston, 9 Allen, 393. And the decisions in this state are to the same effect, although they recognize a moral duress as sufficient to constitute involuntary payment. Maguire v. Savings Ass'n, 62 Mo. 343; Wolfe v. Marshall, 52 Mo. 167.
But that is not the question, which governs the decision in this case. The controlling question here is, can money be recovered back when the object for which it is paid is frustrated, not by accident nor by the act of the party paying it, but by the act of the party to whom it is paid? The license issued by the city of Carthage to the plaintiff created a contract between that city and the plaintiff, which even the local-option law recognized as a property right by providing that its adoption after the grant of the license should not interfere with rights acquired under it. That such a contract cannot be annulled by the city without cause has been frequently decided. State ex rel. Shaw v. Baker, 32 Mo. App. 98, 101, and cases cited. The plaintiff did not pay $800 for a piece of worthless paper, but for the privilege of carrying on a dramshop within the city for a period of one year without interference by the city while he complied with other legal requirements. When the city immediately thereafter voted against the sale of intoxicating liquors within its boundaries, it thereby effectually prohibited the county court from granting a license to plaintiff, and rendered its own license worthless. The case is not distinguishable on principle from one, where the city, having power to revoke a license, would on one day issue license for a year, pocket the proceeds, and then revoke it the next day without cause, because the case concedes that the only reason, *31•why the county court failed to issue a license to the . plaintiff} was that the city by its vote had prohibited it from so doing. The principle governing an action for money had and received is that the possession of money has been obtained which cannot be conscientiously withheld. Such an action is designed for the advancement of justice, and it is applicable where a person receives money which in equity and good conscience he ought to refund. Supervisors v. Manny, 56 Ill. 160. This language is particularly applicable to the present proceeding. The fact that the plaintiff paid his money the day before the election is entitled to no weight, as he had no right to assume that the city would at once revoke the license which it had granted to him the preceding day. It was a case in which the city could. not know its own intention before it was ascertained by a vote of its citizens. If it foresaw the result of the vote, then it was a fraud on its part to take the plaintiff’s money.
The judgment is reversed, and the cause remanded to be proceeded with in conformity with this opinion. So ordered.
Judge Biggs concurs. Judge Thompson dissents.